MEMORANDUM2
Roger W. Knight appeals pro se the district court’s summary judgment for defendants dismissing his 42 U.S.C. § 1983 action, which sought to enjoin a state court contempt proceeding to enforce a court order that Knight make child support payments. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a denial of an injunction based on Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971). See Kenneally v. Lungren, 967 F.2d 329, 331 (9th Cir.1992). We affirm.
The district court properly dismissed Knight’s action pursuant to the Younger abstention doctrine because the state court proceedings were ongoing, implicated important state interests, and provided an adequate opportunity for Knight to litigate his federal claims. See Delta Dental Plan of Cal., Inc. v. Mendoza, 139 F.3d 1289, 1294 (9th Cir.1998). Because the district court properly dismissed the action pursuant to the Younger abstention doctrine, we do not address Knight’s remaining contentions concerning the district court’s alternative grounds for dismissal. See id.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.